Citation Nr: 0628259	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-17 254	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for a right hip disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for bilateral shoulder 
disorder.

6.  Entitlement to service connection for bilateral elbow 
disorder.

7.  Entitlement to service connection for bilateral hand 
disorder.

8.  Entitlement to service connection for a right foot 
disability.

9.  Entitlement to service connection for a spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 1997 and December 1998 rating decisions of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDING OF FACT

On June 15, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


